Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a FINAL Rejection to Amendments and Arguments filed by Applicant on 03/22/2021. Claims 11, 12, 14, and 17-20 have been amended. Currently pending for review are Claims 11-25.
Response to Amendment
Regarding the 35 U.S.C. 112(b) Rejection made in the Office Action filed on 10/22/20020. Amendments/Remarks & Arguments filed by Applicant on 03/22/2021 correct the rejection and/or are persuasive. Therefore, the 35 U.S.C. 112(b) Rejection made in the Office Action filed on 10/22/20020 has been withdrawn unless otherwise indicated below.
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 Line 1 recites “A fitness”, Claim 18 is a depending claim and therefore “A” should be replaced with --The--.                   Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 12, 16-20, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 20080139367).
Regarding Claim 11, Cooper teaches a fitness system comprising:                  a plurality of standard frame elements (118,136,124,138, 412, 1004,etc) designed to be erected on and supported by a supporting surface (Refer to Fig. 1&10), wherein the plurality of standard frame Refer to Fig. 10 Paragraph [0059]:”Turning to FIG. 10, an alternate embodiment is illustrated, whereby two or more physical training devices may be interconnected, so as to provide a localized cluster of physical training devices. In particular, any number of physical training devices, such as those described above in relation to FIGS. 1 and/or 8, may be interconnected using exhibition cage 1002.”);                     a first functional fitness element 102; and                    a second functional fitness element 104, said second functional fitness element being different than said first functional fitness element;                     said first functional fitness element being a weight lifting based functional fitness element (The Office considers the heavy bag 102 to be a weight lifting based functional fitness element since it has a weight suitable for lifting if desired for exercise) and said second functional fitness element 104 being chosen from a group including a net based functional fitness element, a suspension training based functional fitness element, a twisting action functional fitness element, a functional fitness element which trains the upper body (The Office considers the speed-ball 104 to be a fitness element that trains the upper body), or a functional fitness element which trains the lower body;                    said plurality of standard frame elements and said first and second functional fitness elements being designed to allow the creation of:                        a first fitness assembly comprising a first standard frame element of said plurality of standard frame elements and the first functional fitness element mounted to supported by and arranged in said first standard frame element, and                        a second fitness assembly comprising a first standard frame element of said plurality of Refer to annotated Fig. 10 below. Refer to annotated Fig. 8 below..The Office considers the speed-ball 104 and board 802 to be arranged in the frame element since the frame element comprises a horizontal vertical and later members as indicated below.).
    PNG
    media_image1.png
    794
    791
    media_image1.png
    Greyscale

Regarding Claim 12, Cooper continues to teach further comprising: a third functional fitness element 802, said third functional fitness element being different than said first and second functional fitness elements, said third functional fitness element and said plurality of standard frame elements being designed to allow the creation of a third fitness assembly comprising a third standard frame element of said plurality of standard frame elements and the third functional fitness element being mounted to,  supported by and arranged in said third standard frame element (Refer to Figs. 8 & 10 above).
Regarding Claim 16, Cooper continues to teach wherein said plurality of standard frame elements have a form where one side edge of the frame element is wider than another side edge (Refer to annotated Fig. 1 below to depict the longitudinal side edge is wider than the lateral side edge).
    PNG
    media_image2.png
    722
    633
    media_image2.png
    Greyscale

Regarding Claim 17, Cooper continues to teach wherein said fitness system further comprises:                  a plurality of link elements 1002, said plurality of standard frame elements and said plurality of link elements being designed to allow the creation of a fourth fitness assembly comprising:                 two of the plurality of standard frame elements; and                one link element; Refer to annotated Fig. 10 below..In the broadest reasonable interpretation, the Office considers every two portions of a cage 1002 to be one link element).
    PNG
    media_image3.png
    602
    667
    media_image3.png
    Greyscale

Regarding Claim 18, Cooper continues to teach wherein the first standard frame element of the first fitness assembly is arranged on the supporting surface, the second standard frame element of the second fitness assembly is essentially the same as said first standard frame element and is also arranged on the supporting surface, and the second functional fitness element 104 mounted to, supported by and arranged in said second standard frame element, said second functional fitness element being different than said first functional fitness element (Refer to annotated Fig. 10 above).
Regarding Claim 19, Cooper continues to teach wherein said first fitness assembly further comprises: one or two additional functional fitness element(s) being the same as or different than the first functional fitness element and being mounted to, supported by and arranged in said first standard frame element and being arranged alongside the first functional fitness element along the length axis of the standard frame element such that a first user can be using the first functional fitness element while a second and/or third user can be using the additional functional fitness element(s) beside the first user (Refer to annotated Fig. 8 below..The Office considers the speed-ball 104 and board 802 to be arranged in the frame element since the frame element comprises a horizontal vertical and later members as indicated below).
    PNG
    media_image4.png
    695
    617
    media_image4.png
    Greyscale

Regarding Claim 20, Cooper continues to teach further comprising:            a third functional fitness element 802, said third functional fitness element being different than Refer to Figs. 8 & 10 above).
Regarding Claims 23 and 24, Cooper continues to teach wherein said first and second standard frame elements are arranged such that a first vertical plane passes through both vertical side edges of said first standard frame element and intersects with a second vertical plane which passes through both side edges of said second standard frame element (Refer to annotated Fig. 10 below).

    PNG
    media_image5.png
    602
    667
    media_image5.png
    Greyscale

Regarding Claim 25, Cooper continues to teach wherein said first and second standard frame elements are arranged such that a first vertical plane passes through both vertical side edges of said first standard frame element and is arranged co-planar with a second vertical plane which passes through both side edges of said second standard frame element (Refer to annotated Fig. 10 below).
    PNG
    media_image6.png
    602
    667
    media_image6.png
    Greyscale

Claims 11, 13-15, 18, 21, and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Piane JR (US 20070032357).
Regarding Claim 11, Paine teaches a fitness system comprising:                  a plurality of standard frame elements 26 designed to be erected on and supported by a supporting surface (Refer to Fig. 3 & 17), wherein the plurality of standard frame elements are identical Refer to Fig. 17 Paragraph [0078] FIG. 17 illustrates how an arrangement of the type shown in FIG. 16 may be expanded to include still further exercise devices, as desired. In this case, two supporting cells 26 are connected together by horizontal bars to accommodate the addition of a Kaplan Cell 50 and also a second type of cable-operated resistance device 80 as well as a sliding bench 82..”);                     a first functional fitness element (Refer to Fig. 16..The Office considers the fitness element to be the medicine balls); and                    a second functional fitness element 80, said second functional fitness element being different than said first functional fitness element (Refer to annotated Fig. 17 below);                     said first functional fitness element being a weight lifting based functional fitness element (Refer to Fig. 16..Paragraph [0077] FIG. 16 illustrates the rectangular supporting cell 26 with a further variety of exercise devices attached thereto. These devices include a heavy punching bag 70, a boxing "speed ball" 72, a dip station 74 and a squat rack 76. In addition, the supporting cell serves as a storage unit 78 for various items such as medicine balls, weights, elastic bands and the like.) and said second functional fitness element being chosen from a group including a net based functional fitness element, a suspension training based functional fitness element, a twisting action functional fitness element, a functional fitness element which trains the upper body, or a functional fitness element which trains the lower body (Refer to Fig. 17 Paragraph [0078]:”FIG. 17 illustrates how an arrangement of the type shown in FIG. 16 may be expanded to include still further exercise devices, as desired. In this case, two supporting cells 26 are connected together by horizontal bars to accommodate the addition of a Kaplan Cell 50 and also a second type of cable-operated resistance device 80 as well as a sliding bench 82. The cable-operated device 80, which allows a user to pull one or both of two cables from any one of number of points along an arc, is fully disclosed in my co-pending U.S. patent application Ser. No. 11/408,213, filed Apr. 20, 2006, which application is incorporated herein by reference. ..The Office considers the resistance cable system 80 to be an upper or lower body training element);                    said plurality of standard frame elements 26 and said first and second functional fitness elements being designed to allow the creation of:                        a first fitness assembly comprising a first standard frame element 26 of said plurality of standard frame elements and the first functional fitness element mounted to, supported by and arranged in said first standard frame element (The Office considers the medicine ball mounted to the frame element via storage unit 78), and                        a second fitness assembly comprising a first standard frame element 80 of said plurality of standard frame elements and the first functional fitness element mounted to supported by and arranged in said second standard frame element (The Office considers the cable resistance device to be partially arranged in the second frame since the resistance component of the device is within the frame 26).
    PNG
    media_image7.png
    621
    599
    media_image7.png
    Greyscale

Regarding Claim 13, Piane continues to teach wherein said plurality of standard frame elements have a length, a width and a height, said length being more than two or more than three times greater than said width (Refer to annotated Fig. 3 below to depict that the length is 7 dots long while the width is 3 dots long).
    PNG
    media_image8.png
    612
    515
    media_image8.png
    Greyscale

Regarding Claim 14, Piane continues to teach wherein the plurality of standard frame elements and the functional fitness elements are designed such that a fitness assembly is providable comprising one of said plurality of identical standard frame elements 26 and two or three identical or different functional fitness elements mounted to, supported by and arranged in the one standard frame element, said two or three functional fitness elements being arranged alongside each other along the length axis of the one standard frame element such that there is room for two or three people respectively to Refer to Figs. 15-17 Paragraph [0077] FIG. 16 illustrates the rectangular supporting cell 26 with a further variety of exercise devices attached thereto. These devices include a heavy punching bag 70, a boxing "speed ball" 72, a dip station 74 and a squat rack 76. In addition, the supporting cell serves as a storage unit 78 for various items such as medicine balls, weights, elastic bands and the like…[0078] FIG. 17 illustrates how an arrangement of the type shown in FIG. 16 may be expanded to include still further exercise devices, as desired. In this case, two supporting cells 26 are connected together by horizontal bars to accommodate the addition of a Kaplan Cell 50 and also a second type of cable-operated resistance device 80 as well as a sliding bench 82.”).
Regarding Claim 15, Piane continues to teach wherein the one standard frame element 26 and the two or three identical or different functional fitness elements 70,72,74,76,80 (medicine ball) are designed such that it is possible for two or three people to use the functional fitness elements simultaneously while their bodies are facing perpendicular to the length axis of the standard frame element 26 (Refer to Fig. 17 to depict that multiple user’s may user the device at the same time).
Regarding Claim 18, Piane continues to teach wherein the first standard frame element of the first fitness assembly is arranged on the supporting surface, the second standard frame element 26 of the second fitness assembly is essentially the same as said first standard frame element 26 and is also arranged on the supporting surface, and the second functional fitness element 80 mounted to, supported by and arranged in said second standard frame element, said second functional fitness element being different than said first functional fitness element (Refer to annotated Fig. 17 above
Regarding Claim 21, Piane continues to teach wherein said fitness assembly arrangement further comprises:             a link element 24a,b (Refer to Fig. 6&17..Paragraph [0078]:”FIG. 17 illustrates how an arrangement of the type shown in FIG. 16 may be expanded to include still further exercise devices, as desired. In this case, two supporting cells 26 are connected together by horizontal bars to accommodate the addition of a Kaplan Cell 50” ); and             an additional functional fitness element 70,72;              said link element being mounted between and supported by said first and second standard frame elements 26 and said additional functional fitness element  70,72 being mounted to and supported by said link element (Refer to annotated Fig. 17 Paragraph [0054] The horizontal bar 32 may be used to support a hanging punching bag, boxing "speed bag" or other similar accessory. “ Annotated Fig. 17 below depicts that the additional fitness elements are attached to the horizontal bars 24a,b via bar 32).
    PNG
    media_image9.png
    665
    676
    media_image9.png
    Greyscale

Regarding Claim 22, Piane continues to teach wherein said link element 24a,b (horizontal bars) is fastened to said first standard frame element at one vertical side edge of the first standard frame element and to said second standard frame element at one vertical side edge 12,14 of the second standard frame element 26 (Refer to Fig. 17 to depict that the horizontal bar 24a,b connects to all vertical side edges 12,14 of the first and second frame elements 26).
Response to Arguments
Applicant’s arguments filed on 03/22/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Amendments filed on 03/22/2021 changes the scope of the claims and a new grounds of rejection has been disclosed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.